COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Hassell Construction Co. Inc., derivatively by and through its
                          shareholder, Royce Hassell; R. Hassell & Company, Inc., and R.
                          Hassell Builders, Inc. v. Springwoods Realty Company, Springwoods
                          Realty, Inc., Harris County Improvement District #18, Walter P.
                          Moore & Associates, Inc., d/b/a Walter P. Moore and Costello, Inc.

Appellate case number:    01-17-00822-CV

Trial court case number: 2016-85276

Trial court:              333rd District Court of Harris County

        This appeal is stayed pursuant to the “Suggestion of Bankruptcy” that appellants R.
Hassell & Co., Inc., and R. Hassell Builders, Inc. filed in this Court on July 3, 2018. The
Suggestion of Bankruptcy states that R. Hassell & Co., Inc., and R. Hassell Builders, Inc. have
filed petitions for relief under Chapter 11 of Title 11, United States Code, in Cases 18-33608 and
18-33619, respectively, in the United States Bankruptcy Court for the Southern District of Texas.
See 11 U.S.C. § 362(a) (automatic stay in bankruptcy). Appellees Springwoods Realty Company
and Springwoods Realty, Inc. filed a motion to reinstate the appeal. We grant the motion, lift the
abatement, and reinstate the case on the Court’s active docket. See TEX. R. APP. P. 8.3(a).

        The appellate record and the parties’ briefs were filed prior to the abatement. The parties
are instructed to inform the Court by December 21, 2020 if they intend to rely upon their prior
briefing or file a supplemental brief.

       It is so ORDERED.


Judge’s signature:     ___/s/ Russell Lloyd________
                        Acting individually

Date: ____November 24, 2020___